Citation Nr: 1307538	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-44 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1948 to February 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In March 2011 and August 2012, the case was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first post-service year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.

2.  It is reasonably shown that the Veteran's tinnitus became manifest in service and has persisted. 

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2012).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The RO arranged for a VA examination in October 2006; in March 2011 the Board remanded the case for a more detailed explanation of the rationale for the nexus opinion by the examiner.  In April 2011, the VA examiner provided an addendum with additional explanation (and citations to medical authority).  The Board is satisfied that the development requested in its March 2011 remand has now been satisfactorily completed.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background and Analysis 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system (to include SNHL) may be service-connected on a presumptive basis if manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that is has reviewed all of the evidence in the Veteran's claims file, as well as in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran claims his hearing loss and tinnitus resulted from noise trauma he sustained during his active duty service.  His DD 214 reflects that he served in the U.S. Navy as an aircraft engine mechanic.  

The Veteran's STRs show that on examination for induction in June 1948 his hearing was normal.  On service separation examination, the Veteran's ears were normal, whispered voice testing found 15/15 hearing in each ear.  The Veteran's STRs are silent for any complaints of, or treatment for hearing loss or tinnitus.  

On an October 2006 VA Compensation and Pension examination, the examiner reviewed the Veteran's file and interviewed the Veteran.  The Veteran reported that he served as an aircraft mechanic, working primarily on propeller driven aircraft, but that jets were serviced in close proximity.  He reported that post-service he worked as a plant engineer for 15 years and then went into sales.  

The Veteran reported that he had tinnitus for a "long time" that sounded like a constant sea shell sound, and about twice weekly heard an industrial like sound.  

Audiometry revealed that puretone thresholds, in decibels, were: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
25
70
100
LEFT
15
15
35
75
95

Speech recognition was 100 percent in the right ear, and 96 percent in the left.  

The examiner indicated that in the right ear hearing sensitivity was normal through 2000 Hz, dropping to a profound SNHL, with excellent word recognition ability; and in the left ear, hearing sensitivity was normal through 1000 Hz, dropping to a mild to profound SNHL, with excellent word recognition ability.  The examiner opined that it was less likely that the Veteran's hearing loss and tinnitus were service connected, stating that noise induced hearing loss does not progress once the noise has ceased, and that the Veteran had 15 years of occupational noise exposure.  

The Veteran testified at a September 2010 hearing.  His testimony included that his tinnitus began during the last year of his service, and has constantly bothered him since; and that the noise is always there but may skip a few days.  He also testified that he did not have any audiological testing performed prior to the 2006 examination, does not wear (and did not attempt to secure) hearing aids, and had no more than minimal postservice occupational noise exposure as a plant engineer.  

In a November 2010 letter, W. B., an audiologist, stated that the Veteran was seen for an evaluation, and described bilateral tinnitus and hearing loss.  He reported occupational noise exposure, almost exclusively during service in the Navy.  Dr. W. B. discussed factors that may influence hearing loss at the Veteran's age, including noise exposure, general health, genetics, and aging; and opined that considering all of these factors the Veteran's exposure to aircraft noise as he described was "probably" a contributing factor.  Dr. W. B. stated that there was no way to determine the degree to which the current hearing loss was related to the noise exposure in service.  

In March 2011, the Board remanded these matters for a supplemental opinion from the October 2010 VA examiner.  The Board sought a more detailed explanation of rationale regarding a nexus between the Veteran's hearing loss and noise trauma in service.  In an April 2011 addendum, the October 2010 VA examining audiologist (who reviewed the November 2010 letter from Dr. W. B) stated that the 2010 audiometry reflects a decrease in hearing sensitivity since 2006, indicative of a further progression.  She noted that she again reviewed the Veteran's claims file, including the correspondence from him indicating he serviced 12-16 planes daily, worked on the flight line over 1.5 years at sea on different aircraft carriers, graduated with a degree in mechanical engineering, visited job sites, supervised various new projects and equipment installations, was a safety supervisor, wore a hard hat along with hearing protection, and then transitioned to sales.  The examiner also noted that the Veteran reported his tinnitus began in his last year of service, but could not recall a specific incident that preceded the onset.  Regarding the Veteran's tinnitus, the examiner opined that it is likely that it is a symptom of his hearing loss.

The VA audiologist cited to reports from the American College of Occupational and Environmental Medicine, the Institute of Medicine, and the Noise and Hearing Conservation Manual.  Specifically the American College of Occupational and Environmental Medicine reported that noise induced hearing loss was (1) always sensorineural; (2) since most noise exposure is symmetrical, the hearing loss is typically bilateral; (3) noise exposure alone usually does not produce a loss greater than 75 decibels in high frequencies and 40 decibels in the lower frequencies.  However, individuals with superimposed age-related hearing loss may have hearing thresholds in excess of these values; (4) most scientific evidence indicated that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise exposure does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued; (5) the rate of hearing loss due to chronic noise exposure is greatest during the first 10-15 years of exposure, and decreases as the hearing threshold increases.  This is in contrast to age-related hearing loss which accelerates over time.  The examiner cited to a 2005 Institute of Medicine Report which concluded that based on current knowledge, noise-induced hearing loss occurs immediately, i.e. there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  Furthermore, according to the Noise & Hearing Conservation Manual, government noise regulation was instituted in 1969, and it was not until 1971 that the Occupational Safety and Health Act (OSHA) was enacted to regulate noise in private industry.  The examiner again concluded that it is less likely the Veteran's hearing loss and tinnitus are service connected, finding that although the Veteran was exposed to noise while in the Navy, the first assessment of  his hearing sensitivity came in 2006, well after his time in service, and there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  The examiner opined that [had the Veteran had hearing loss earlier] it would have affected his ability to learn in a classroom environment and affected his ability to understand customers in sales.  The examiner observed that the first part of the Veteran's post-service career was before OSHA standards were in place, and that he likely was exposed to post-service occupational noise.  

In support of his claim the Veteran has submitted photocopies of medical literature relating to noise-induced hearing loss.

      Bilateral Hearing Loss 

It is not in dispute that the Veteran has a bilateral hearing loss disability as such is shown by audiometry on VA examination.  See 38 C.F.R. § 3.385.  Likewise, based on the Veteran's occupational specialty in service (aircraft engine mechanic) it may reasonably be conceded that he was exposed to hazardous noise levels in service.  What remains necessary to substantiate his claim is competent evidence that relates the bilateral hearing loss to service noise trauma. 

A hearing loss disability was not manifested in service, and SNHL was not manifested in the first post-service year, nor is it so alleged.  Therefore, service connection for bilateral hearing loss on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

What remains for consideration is whether in the absence of manifestation in service and continuity since, the Veteran's hearing loss may still be related to his service.  Regarding a nexus between the Veteran's bilateral hearing loss and his active duty service, the record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  

The evidence that tends to support the Veteran's claim consists of the November 2010 letter from private audiologist W. B., who states that the Veteran's noise exposure in service is "probably a contributing factor" to his hearing loss disability.  W.B. continues "I have no way to determine the degree to which this exposure during his Navy service is related to his current hearing loss."  This opinion does not discuss how, or to what extent, the noise exposure is a contributing factor, and is stated in speculative terms.  A medical opinion that is unaccompanied by explanation of  rationale is inadequate . Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notably, W. B. does not discuss the significance of the 53 year gap between the Veteran's separation from service and his first documented assessment of hearing loss.  She does not discuss the significance of the Veteran's post-service occupational noise exposure, i.e., whether it is (and if so to what degree) an etiological factor for the Veteran's bilateral hearing loss; she also does not discuss/acknowledge presbycusis as a potential etiological factor.  Therefore, the Board finds the opinion to be of little probative value.  

The Board finds the April 2011 addendum opinion by the October 2010 VA examiner, against the Veteran's claim, to be more probative.  The provider indicated that the record was reviewed (and the opinion reflects familiarity with accurate and complete factual data); the provider had interviewed and examined the Veteran, and considered the Veteran's lay assertions regarding his hearing loss.  Further, the examiner provided a clear explanation of rationale, indicating that the configuration and historical disability picture of the hearing loss are more consistent with a hearing loss related to postservice etiological factors than one related to noise trauma in service.  Specifically, the examiner noted that the Veteran's hearing loss appeared after a lengthy postservice interval, whereas noise-induced hearing loss manifests immediately; she also noted that noise-induced hearing loss does not typically produce [a puretone threshold] greater than 75 decibels in high frequencies (the Veteran's puretone thresholds on October 2010 audiometry were 100 decibels at 4000 Hz in the right ear, and 75 and 95 decibels at 3000 and 4000 Hz, respectively, in the left ear) unless there is superimposed age-related hearing loss.  Because the April 2011 VA audiologist's  opinion is adequate for rating purposes and is the most probative competent evidence in the matter of the etiology of the Veteran's hearing loss, the Board finds it persuasive.  

The Board has reviewed the articles the Veteran has submitted pertaining to noise induced hearing loss.  The Board found that the articles do not address the specific circumstances of this case (i.e., where the hearing loss is not documented until many years after service).  Notably, the article from Aviation, Space and Environmental Medicine states that "noise-induced hearing loss is clearly evident after 3-5 years of exposure."  This statement weighs against the Veteran's claim, as his hearing loss was not documented until 2006, 53 years after his separation from service and exposure to noise trauma therein.  Therefore, the Board finds the literature submitted by the Veteran to have little, if any,  probative value. 

Finally, the Board has considered the Veteran's lay statements concerning the etiology of his bilateral hearing loss.  He has not alleged that he had hearing loss in service and continuously since; he asserts that his current hearing loss disability is related to the remote noise trauma he experienced in service.  While he may be competent to testify as to the symptoms he experiences, he is not competent to, by his own opinion, relate the loss of hearing acuity he has observed to his exposure to noise trauma in service.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case, i.e., whether hearing loss first documented many years after exposure to noise trauma may be related to such trauma rather than to intervening etiological factors.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
Accordingly, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service, to include his exposure to noise trauma therein.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102. 

      Tinnitus 

The Veteran claims he has tinnitus that had its onset in service.  It is not in dispute that he has tinnitus; the medical evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds no reason to question the Veteran's accounts that he experiences ringing in his ears.  Furthermore, based on the Veteran's occupational specialty in service (aircraft engine mechanic), it may readily be conceded that he was exposed to hazardous noise levels in service.  

The Board finds that the competent evidence of record reasonably supports the Veteran's allegation that his tinnitus became manifest in service, and has persisted since.  While there are no complaints of, or treatment for, tinnitus noted in his STRs, the Board observes that ringing or buzzing in the ears, while annoying, might not be a complaint that is readily reported.  Following service, the Veteran has consistently reported that he has experienced tinnitus for "many years."  On October 2006 examination, he stated that he has had tinnitus for a "long time."  At the September 2010 hearing, he reported that his tinnitus began "possibly around the last year of my Navy career."  In a May 2012  statement he relates that his tinnitus began while he was stationed in Hawaii.  As the Board finds no reason to question the credibility of the Veteran's accounts, his statements and testimony are competent evidence to establish that his tinnitus began in service and  has been present since..  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The record reasonably supports the Veteran's claim.  Service connection for tinnitus is warranted.
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


